                                         Case 4:07-cv-05944-JST Document 5482 Filed 05/15/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                          Case No. 07-cv-05944-JST
                                         IN RE: CATHODE RAY TUBE (CRT)
                                   8     ANTITRUST LITIGATION
                                                                                              ORDER GRANTING MOTION FOR
                                   9                                                          LEAVE TO PARTICIPATE IN MAY 30
                                                                                              HEARING
                                  10
                                                                                              Re: ECF No. 5473
                                  11

                                  12           Before the Court is the United States’ Administrative Motion for Leave to Participate at
Northern District of California
 United States District Court




                                  13   the May 30 Hearing on Defendants Irico Group and Irico Display (together, “Irico”)’s motions to
                                  14   dismiss pursuant to 28 U.S.C. § 517. ECF No. 5473. The Court will grant the motion.
                                  15           Irico opposes the motion, arguing that the Government’s participation in the case would be
                                  16   cumulative, would not assist the Court, and would prejudice Irico. ECF No. 5477. Irico asserts
                                  17   first, that the Government declined to prosecute them and thus, should not now be allowed to
                                  18   assert any interest in this case. Id. Second, Irico argues that the Government’s participation will
                                  19   merely rehash legal positions already presented by the DPPs and IPPs. Id.
                                  20           In response, the Government first clarifies that it takes no position on the particular facts of
                                  21   this case, but rather, seeks to participate at the hearing to assert its position that the motions to
                                  22   dismiss “are premised on an incorrect understanding of the proper legal framework under the
                                  23   FSIA that, if adopted by this Court, could have adverse implications beyond the instant case.”
                                  24   ECF No. 5481. The Government also emphasizes that as private parties, Plaintiffs cannot
                                  25   adequately represent the Government’s position “on legal questions concerning foreign sovereign
                                  26   immunity—an issue on which the United States has significant and unique interests.” Id.
                                  27           The essence of this dispute is whether the United States is an appropriate amicus. “There
                                  28
                                         Case 4:07-cv-05944-JST Document 5482 Filed 05/15/19 Page 2 of 2




                                   1   are no strict prerequisites that must be established prior to qualifying for amicus status; an

                                   2   individual seeking to appear as amicus must merely make a showing that his participation is useful

                                   3   to or otherwise desirable to the court.” In re Roxford Foods Litig., 790 F. Supp. 987, 997 (E.D.

                                   4   Cal. 1991) (citation omitted). The Court concludes that the Government’s participation in the

                                   5   May 30 hearing will be useful to the Court. Accordingly, the motion for leave to participate is

                                   6   granted.

                                   7           Finally, the Court acknowledges Irico’s alternative request for equal time to respond to the

                                   8   Government’s arguments, ECF No. 5477, and the Government’s non-opposition to that request,

                                   9   ECF No. 5481. The Court will instruct the parties as to time limits and structure for the hearing at

                                  10   a later date.

                                  11           IT IS SO ORDERED.

                                  12   Dated: May 15, 2019
Northern District of California
 United States District Court




                                                                                        ______________________________________
                                  13
                                                                                                      JON S. TIGAR
                                  14                                                            United States District Judge

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
